Title: Motion To Inform Foreign Ministers in Philadelphia, [21 November] 1782
From: Madison, James
To: Foreign Ministers in Philadelphia


Editorial Note
All of the many and sometimes baffling corrections in this manuscript, as pointed out in nn. 3 to 10, below, are in JM’s hand. The manuscript embodies at least two versions of the motion and perhaps even more. The problems of isolating each version and determining when and under what circumstance each change was made cannot be wholly solved.
The text reproduced here appears to be a revised first draft which JM prepared before he offered the motion in Congress on 21 November. The wording of the motion as he quoted it in his Notes on Debates for that day (q.v.) differs in detail from the text of the present manuscript. These differences may represent alterations made by JM before he introduced the motion, amendments accepted or proposed during the debate, if any, preceding the referral of the motion to the Williamson committee (see headnote), variations intentionally or unintentionally made by JM when recording the motion in his Notes on Debates of 21 November, changes originating within the Williamson committee before submitting a revised proposal on 22 November or modifications by Congress between that date and 25 November, when the resolution was adopted. The emendations were certainly not all made on only one of these occasions. For the text of the committee’s proposal of 22 November and the resolution of Congress three days later, see n. 10.
Disregarding the problem of determining what was the exact phraseology of the variant texts of the motion during its several stages between origin and passage, the contents clearly underwent one important change. According to his Notes on Debates of 21 November, JM proposed to empower the secretary for foreign affairs to be the judge of what he should reveal to “the Ministers of For: Powers who may be resident near Congress,” provided only that he let Congress know later what information he had divulged. This proviso is not in the final text of the resolution, which forbade the secretary for foreign affairs, except with the prior permission of Congress, to divulge to “the Ministers” anything that Congress had “specially” required “to be kept secret.”
 
[21 November 1782]
That the Secty. of Foreign Affairs be authorized to communicate to the Ministers of For: Powers who may be resident near Congress all such articles of Intelligence that have been received by Congress; which he may apprehend deserve their Attention, and that he have like authority with respect to all Resolutions passed by Congress; [reporting nevertheless to Congress in all such cases the communications which he shall have made.
